Citation Nr: 1727627	
Decision Date: 07/14/17    Archive Date: 07/25/17

DOCKET NO.  09-12 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for lumbar strain with low back pain and traumatic arthritis.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for diabetes mellitus, type II.

3.  Entitlement to service connection for chronic kidney disease, to include as secondary to lumbar strain with low back pain and traumatic arthritis.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Barner, Counsel
INTRODUCTION

The Veteran served on active duty from October 1965 to October 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which denied entitlement to an evaluation in excess of 40 percent for lumbar strain with low back pain and traumatic arthritis, and declined to reopen the issue of entitlement to service connection for diabetes mellitus, type II.  The claim of entitlement to service connection for chronic kidney disease, to include as secondary to lumbar strain with low back pain and traumatic arthritis, is on appeal from a July 2008 rating decision from the Huntington, West Virginia, RO.  The case was certified to the Board by the Baltimore, Maryland, RO.

The Board notes that in October 2016, the RO granted service connection for impairment/radiculopathy of the sciatic nerve for the left lower extremity and the right lower extremity, rating each as 10 percent disabling.  The Veteran has not perfected an appeal as to the assigned rating, and that matter is not before the Board at this time.

The Board also notes that the issue of an increased rating for the Veteran's service-connected depressive disorder and the issue of service connection for frequent urination has been raised by the record in a December 2016 letter from the Veteran.  Those issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ), however, and the Board does not have jurisdiction over them.  Those matters are remanded to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.




REMAND

In August 2012, the Board remanded the claims in order to address procedural errors which, once rectified, may result in a favorable outcome for the Veteran.  As such, the Board first remanded for appropriate development, and directed that, in the event any issue on appeal remained denied, the Veteran was to be scheduled for a Board hearing in Washington, D.C.  Here, the Veteran's claims were not granted, yet he was not scheduled for a hearing.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Nevertheless, at this time, for the reasons previously set forth, with regard to the kidney and back conditions, the Board will continue to first address the procedural errors in consideration of the fact that they may result in a favorable outcome.  

Specifically, the Board directed that the RO obtain updated VA treatment records from the VA Medical Center in Washington, D.C., after which the Veteran was to be afforded a VA examination with a physician to determine the etiology of his kidney disease, to include whether it was secondary to his service-connected lumbar strain and related prolonged use of analgesics for his arthritis and low back pain.  In addition, the Veteran was to be afforded an orthopedic and neurological examination by a physician for his lumbar spine.  On remand, additional VA treatment records were associated with the claim, and the Veteran was afforded a November 2014 VA examination for his lumbar strain and for his renal disease.  

The Board notes that once VA undertakes the effort to provide an examination when developing a service connection claim, the examination must be an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Here, the Board finds that the November 2014 VA examiner's opinion for kidney disease is inadequate for the reasons discussed below, and remand is necessary.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Following the kidney examination, the examiner opined that the Veteran had a long standing history of poorly-controlled diabetes mellitus, hypertension, and history of gout with analgesic use both for his low back pain and gout, any of which could cause renal disease and/or worsen the underlying disease.  The examiner opined that it was not possible to pinpoint the primary cause, because she determined any or all could affect the kidneys, and to answer the question of primary cause would necessitate speculation, which she could not do.  Additionally, the examiner reasoned that it was not the function of the examiner to work up a condition, but rather the responsibility of the primary care physician.  She noted that the issue of whether the onset occurred in service was likewise a cause for speculation that would require one to identify the problem which caused the renal damage, and the examiner indicated that she was unable to address this without resort to speculation.  

The Board observes that Congress, through 38 U.S.C.A. § 5107(b)'s (West 2014) low standard of proof for all issues material to a claim for veterans benefits, has authorized VA to resolve a scientific or medical question in the claimant's favor so long as the evidence for and against that question is in "approximate balance."  See Wise v. Shinseki, 26 Vet. App. 517, 531-32 (2014).  

The Board finds that the examiner failed to understand the nature of the opinion she was requested to provide.  Although she suggested she would have to speculate to provide the requested opinions, her reasoning suggests she was considering the question in terms of certitudes which are not required.  Accordingly here, the VA examiner's addendum appears to be demanding a higher level of certainty than is required.  The Board is requesting an examiner consider whether it is at least as likely as not, a 50 percent probability or more, that the Veteran's renal disease was (a) caused by or had its onset in service or (b)(1) caused by or (2) permanently worsened by service-connected lumbar strain, to include related use of medications for pain.  The requested standard of review is less stringent than the one applied by the examiner.  As such, the Board finds that remand for an examiner to provide an addendum opinion regarding the etiology of the Veteran's renal disease is necessary.  

The Veteran was also afforded a November 2014 VA examination for his lumbar spine, and the examiner indicated that she was unclear why a central nervous system disorder had been listed for examination, and considered the template for the spine adequate.  Nevertheless, in a July 2016 addendum opinion the examiner indicated that bilateral radiculopathy that was moderate to severe had been shown, and straight leg testing was positive bilaterally.  The Veteran had X-ray evidence of degenerative disc disease.  The only sensory examination that was positive was for lower extremity decreased vibratory sense, which the examiner indicated had many causes to include nutritional, endocrine, etcetera.  The examiner then indicated that without a neurological workup with nerve conduction and EMG tests it was not possible to evaluate whether this was the result of diabetic neuropathy or other causes.  The Veteran's radiculopathy was considered solely related to his disc disease.  The examiner indicated that she could not speculate if diabetes played any part in the decreased vibratory sense versus his disc disease, and opined that the vibratory decrease was mild at best.  

The Board finds that the examination discussing the neurological effects of the lumbar spine was inadequate.  Specifically, in the addendum opinion, the examiner indicated that nerve conduction and EMG testing is necessary to appropriately evaluate the causes for the decreased vibratory senses.  As such, the Board finds that remand to provide the Veteran with the requested neurological examination for his lumbar spine is necessary.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010) ("[I]t must be clear, from either the examiner's statements or the Board decision, that the examiner has indeed considered 'all procurable and assembled data,' by obtaining all tests and records that might reasonably illuminate the medical analysis.").  

Accordingly, the case is REMANDED for the following action:

1.  Request an addendum opinion by a physician to determine the etiology of the Veteran's chronic kidney disease.  The electronic claims file (ECF) must be made available to and be reviewed by the examiner.  After an examination and review of the claims file, the physician should provide an opinion as to the following:

(a) Based on review of the Veteran's claims file, is it at least as likely as not, i.e., there is a 50 percent chance or greater, that chronic kidney disease had its onset in service?

(b) If not, is it at least as likely as not that chronic kidney disease was caused OR permanently worsened by prolonged use of analgesics for the Veteran's lumbar strain with low back pain and traumatic arthritis?  In this regard, please note that temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.

Use by the examiner of the "at least as likely as not" language in formulating a response is required.  A complete rationale for all offered opinions should be provided.  If the physician is unable to provide any above opinion that fact must be stated and the reasons why an opinion cannot be provided explained.

2.  The Veteran must also be afforded a VA neurological examination by a physician.  The electronic claims folder must be made available to and be reviewed by the physician in conjunction with the examination. 

The physician should clearly identify all current neurological impairment associated with the Veteran's lumbar spine.  For each such impairment, the examiner must indicate whether such impairment constitutes a neurological manifestation of the Veteran's lumbar spine disability that is distinct from any impairment attributable to diabetes mellitus or other disability.  To the extent that a neurological impairment is found the examiner should provide and assess the severity of each either as mild, moderate, moderately severe, or severe.  A complete rationale for any opinion offered must be provided.

3.  The Veteran is hereby notified that it is his responsibility to report for VA examinations, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for any scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

4.  Thereafter, the RO must review the claims folder and ensure that the foregoing development actions, as well as any other development that may be in order, have been conducted and completed in full.  The RO should review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, the RO must implement corrective procedures at once.

5.  Thereafter, and following any other indicated development, the RO must readjudicate the appealed issues.  If any appeal remains denied, the Veteran and his representative must be provided a Supplemental Statement of the Case.  They should then be afforded an applicable time to respond.

6.  If any issue on appeal remains denied, the Veteran should be scheduled for a Board hearing in Washington, D.C.
The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




